Citation Nr: 1421040	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  06-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left eye disorder, including as secondary to a service-connected right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his soldier pastor


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to June 1975.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, as support for his claim, the Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is in the claims file, so of record.  The Veterans Law Judge that presided over that hearing since has retired from the Board, so the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal, but the Veteran indicated he did not want another hearing.

In October 2008 the Board reopened this claim on the basis of new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded the claim for a VA examination and medical nexus opinion.  In July 2009 and April 2010, the Board again remanded the claim for failure to substantially comply with the remand directives.

Unfortunately, yet another remand to the Agency of Original Jurisdiction (AOJ) is required.



REMAND

The February 2009, October 2009, and June 2010 VA examination reports do not substantially comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also October 2008 Board Remand, July 2009 Board Remand, and April 2010 Board Remand.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Have the Veteran identify all relevant private treatment records (PMRs) that have not previously been obtained.  Associate any additional records he identifies with the claims file so they may be considered.  If any identified records are unavailable, document their unavailability in the claims file and advise the Veteran of this so that he can submit any copies in his personal possession.  See 38 C.F.R. § 3.159(c)(1) and (e)(1).


2.  Also obtain all outstanding VA medical records (VAMRs) dating from September 2013 forward and associate them with the claims file for consideration.  The amount of effort needed to be expended in trying to obtain these records is governed by 38 C.F.R. § 3.159(c)(2).  So, assuming additional records exist, make as many attempts to obtain them as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain them, again, assuming they exist.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule the Veteran for another VA eye examination, if possible, with a different VA examiner than the one who performed the February 2009, October 2009, and June 2010 eye examinations.  The entire claims file, including a copy of this REMAND, must be provided to the VA examiner, who must indicate its review.

a.  In particular, the examiner must opine on whether the Veteran's left eye disorder is related to his right eye injury in service or otherwise attributable to his service - including secondarily related, meaning caused OR aggravated (chronically worsened) by his service-connected right eye disability.

c.  The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the file as a result of this remand.


The examiner's attention, however, is specifically directed to:

service treatment records (STRs) dated in September 1974, February 1975, and March 1975 documenting the right eye injury in service.

the report of a November 2003 VA examination.

April 1999 and January 2000 statements describing the Veteran's right eye injury in service.

VAMRs noting the nature and severity of his eye problems dated in May 2000, September 2002, May and November 2003, February, April, May, June, September, and October 2004, and January 2005.

The report of an April 2006 VA examination noting the condition of the Veteran's eyes.

January 2007 VAMRs documenting the results of an eye consultation.

August 2008 hearing transcript.

February 2009 VA examination and opinion.

October 2009 VA addendum opinion.

June 2010 VA opinion.

June 2012 VAMRs documenting a vitrectomy of the left eye.

VAMRs dated in June 2012, September 2012, August 2013, and September 2013 documenting ongoing left eye problems, including left eye surgery.

d. The examiner must provide complete and detailed explanations for the responses to the questions asked, if necessary citing specific evidence in the file supporting conclusions.  The explanations should be based on the examiner's clinical experience, medical expertise, and established medical principles.  To have probative value, a medical opinion must provide factually accurate, fully articulated, and sound reasoning for its conclusion(s).  If the requested medical opinions cannot be given, the examiner must state the reason(s) why; merely saying he cannot respond without resorting to mere speculation will not suffice.

4.  Review the report of this additional examination to ensure it contains responses to the questions specifically asked and provides the necessary explanatory rationale.  If not, obtain all necessary additional information.

5.  Then readjudicate this claim of entitlement to service connection for a left eye disorder, including as secondary to the service-connected right eye disability.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

